               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDEL FATTAH,
       Plaintiff,                                   NO. 3:10-cv-1607

              v.                                    (JUDGE CAPUTO)
JEFF RACKOVAN, et al.,
       Defendant.

                                  MEMORANDUM
      Presently before me is Magistrate Judge Arbuckle’s Report and
Recommendation (“R&R”) (Doc. 202) regarding Defendants Rackovan, Somich, and
Granlund’s Motion for Summary Judgment (Doc. 155). Plaintiff Abdel Fattah, a
prisoner at SCI Rockview, claims that Rackovan, Somich, and Granlund (the
“Defendants”) violated his civil rights. The Defendants moved for summary judgment,
arguing that Fattah failed to exhaust administrative remedies at the prison and that
Fattah has not produced evidence supporting his claims. (See Doc. 158). I will adopt
Magistrate Judge Arbuckle’s Report and Recommendation in full, as the Defendants
did not violate Fattah’s constitutional rights to adequate medical care and safe
conditions of confinement under the Eighth Amendment. The Defendants’ Motion for
Summary Judgment will therefore be granted.


                                    I. Background
      The parties are familiar with the facts, so I provide here only a brief
background. (I will address additional facts as they become relevant to my analysis of
Fattah’s specific objections.) During the time period relevant to this action, Fattah was
an inmate at the State Correctional Institution at Rockview (“SCI-Rockview”). (See
Doc. 119, at 3).While incarcerated, Fattah developed an eating disorder, and as a
result, had a feeding tube implanted. (See Doc. 196-2). Fattah filed grievances
regarding a number of matters during his time at SCI Rockview, which can be
categorized two ways: medical grievances and grievances about the conditions of his
confinement, i.e., detention in a suicide cell. (See Doc. 196-7, at 4-6). Fattah’s medical
grievances stated, inter alia, Somich and other members of the medical staff at SCI-
Rockview did not: (1) provide his medication with milk as instructed by his medical
provider, Dr. Symons, (2) administer his medication on schedule, causing pain and
vomiting, or (3) use sanitary syringes to complete his gastric feedings. (See id. at 4-5).
In Fattah’s confinement grievances, he alleged, inter alia, Granlund placed him in a
suicide cell and clothed him in a suicide smock. (See id. at 5-6). Accordingly, Fattah
filed this action. (See Doc. 1).
         Fattah has since amended his complaint three times, and the operative complaint
is the Third Amended Complaint. (See Doc. 119). After a lengthy period of motions
practice, only two causes of action remain, i.e., the Defendants violated Fattah’s
Eighth Amendment right to medical care and Eighth Amendment right to safe
conditions of confinement. (See Docs. 35, 61, 144, 145). The only remaining
Defendants in this case are: Rackovan, Somich, Granlund, and Dr. Symons1. (See id.).
         The Defendants moved for summary judgment in December 2017, filing a Brief
in Support (Doc. 158) and a Statement of Facts (Doc. 159). In response, Fattah filed
a Brief in Opposition (Doc. 180-1), and a two page response to the Defendants’
Statement of Facts (Doc. 179). When the Defendants failed to comply with one of the
Middle District of Pennsylvania’s Local Rules, Magistrate Judge Arbuckle, acting sua
sponte, gave the Defendants leave to file compliant evidentiary exhibit indices in
support of their Motions for Summary Judgment. (See Docs. 173). The Defendants
timely did so. (See Docs. 176-78). In answering the Defendants’ Statements of Facts,
however, Fattah also failed to comply with one of the Middle District of
Pennsylvania’s Local Rules. (See Doc. 179). In light of this error, Magistrate Judge

 1
     Dr. Symons filed a separate a motion for summary judgment. (See Doc. 156).

                                                2
Arbuckle, proceeded to issue a Report and Recommendation granting the Defendants’
Motion for Summary Judgment, which rested upon deeming Defendants’ facts
admitted. (See Doc. 187 at 40).
      I rejected Magistrate Judge Arbuckle’s Report and Recommendation after
concluding that it was inequitable for the Defendants to receive a chance to remedy
a failure to comply with the Local Rules when Fattah was not afforded the same
opportunity. (Doc. 193). I granted Fattah a similar opportunity to cure his
noncompliance with Local Rule 56.1 and recommitted the matter to Magistrate Judge
Arbuckle for further proceedings. (See Doc. 193). Fattah timely complied. (See Docs.
194-196). Magistrate Judge Arbuckle proceeded to recommend that summary
judgment be granted in favor of the Defendants, because Fattah has not demonstrated
as a matter of law any violation of either his Eighth Amendment right to medical care
or his Eighth Amendment right to safe conditions of confinement. (See Doc. 202).
Fattah objected to the Report and Recommendation. (See Doc. 203). The Report and
Recommendation and the objection is thus now ripe for review.


                                  II. Legal Standard
      A. Review of the R&R
      If objections to a magistrate judge's R&R are filed, I must conduct a de novo
review of the R&R’s contested portions. Sample v. Diecks, 885 F.2d 1099, 1106 n.3
(3d Cir. 1989) (citing 28 U.S.C. § 636(b)(1)(C)). I may accept, reject, or modify, in
whole or in part, the factual findings or legal conclusions of the magistrate judge. See
28 U.S.C. § 636(b)(1); Owens v. Beard, 829 F. Supp. 736, 738 (M.D. Pa. 1993).
Although the review is de novo, the law permits me to rely on the recommendations
of the magistrate judge to the extent I deem it proper. See United States v. Raddatz,
447 U.S. 667, 675–76 (1980). Uncontested portions of the report may be reviewed at
a standard determined by the district court. See Thomas v. Arn, 474 U.S. 140, 154
(1985). At the least, courts should review uncontested portions for clear error or
                                           3
manifest injustice. See, e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77 (M.D. Pa.
1998).
      B. Summary Judgment
      Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “A court may grant a motion for summary
judgment if, after it considers all probative materials of record, with inferences
drawn in favor of the non-moving party, the court is satisfied that there are no
genuine issues of material fact and the movant is entitled to judgment as a matter of
law.” Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 218 (3d Cir. 2015) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 330, 106 S. Ct. 2548, 2556, 91 L. Ed. 2d
265 (1986); Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is
‘material’ under Rule 56 if its existence or nonexistence might impact the outcome
of the suit under the applicable substantive law. A dispute over a material fact is
‘genuine’ if ‘a reasonable jury could return a verdict for the nonmoving party.’”
Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986)).
“In determining whether the dispute is genuine, the court’s function is not to weigh
the evidence or to determine the truth of the matter . . . .” American Eagle
Outfitters v. Lyle & Scott Ltd., 584 F.3d 587, 581 (3d Cir. 2009) (citing Anderson,
477 U.S. at 248-49, 106 S. Ct. 2505).
      The moving party bears the initial burden to identify “specific portions of the
record that establish the absence of a genuine issue of material fact.” Santini, 795
F.3d at 416 (citing Celotex, 477 U.S. at 323, 106 S. Ct. 2548, 2553). If this burden
is satisfied by the movant, the burden then “shifts to the nonmoving party to go
beyond the pleadings and ‘come forward with specific facts showing that there is a
genuine issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)). The
                                          4
nonmovant’s burden is not satisfied by “simply show[ing] that there is some
metaphysical doubt as to the material facts.” Chavarriaga, 806 F.3d at 218.


                                         III. Discussion
         As explained by Magistrate Judge Arbuckle, the operative complaint is best
construed as asserting the following claims against the Defendants: (1) Rackovan is
liable for the allegedly unconstitutional acts committed by Somich, Granlund, and
other DOC staff members as a “supervisor” who had actual knowledge of and
acquiesced to the conduct of his subordinates (See Doc. 202, at 13-14 ), (2) Somich
is liable for violating Fattah’s Eighth Amendment right to medical care (See Doc. 202,
at 14-15), and (3) Granlund is liable for violating Fattah’s Eighth Amendment right
to safe conditions of confinement (See Doc. 202, at 15-16).2
         A. Jeff Rackovan
         Magistrate Judge Arbuckle recommended summary judgment be granted with
respect to all claims against Rackovan, because Fattah did not exhaust the available
administrative remedies against Rackovan and failed to articulate a proper claim of
supervisory liability for the conduct of Defendants Somich, Granlund, and other DOC
staff members. (Doc. 202, at 25). I will adopt this portion of Magistrate Judge
Arbuckle’s Report and Recommendation in full.
         Fattah failed to exhaust his administrative remedies against Rackovan. The
Prison Litigation Reform Act (“PLRA”) requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal
law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”42 U.S.C. § 1997e(a). “The


 2

     Fattah did not object to Magistrate Judge Arbuckle’s analysis of which claims have been
     asserted against each Defendant, so I will proceed with the same analysis.


                                                 5
Supreme Court has held that this exhaustion requirement is mandatory and that a
prisoner must properly exhaust administrative remedies.” Kantamanto v. King, 651 F.
Supp. 2d 313, 321 (E.D. Pa. 2009) (citing Woodford v. Ngo, 548 U.S. 81, 85, 90–92
(2006)). “[E]xhaustion is a question of law to be determined by a judge, even if that
determination requires the resolution of disputed facts.” Small v. Camden Cnty., 728
F.3d 265, 269 (3d Cir. 2013). “Proper exhaustion requires pursuing a grievance
through all available levels of appeal.” Kantamanto, 651 F. Supp. 2d at 321 (citing
Woodford, 548 U.S. at 89, 93; Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir.2004)).
Federal courts must analyze exhaustion “within the applicable prison grievance
system.” Spruill, 372 F.3d at 231. “The level of detail necessary in a grievance to
comply with the grievance procedures will vary from system to system and claim to
claim, but it is the prison’s requirements, and not the PLRA, that define the boundaries
of proper exhaustion.” Jones v. Bock, 549 U.S. 199, 204 (2007).
      In objecting to Magistrate Judge Arbuckle’s finding on proper exhaustion,
Fattah explains how he stated in his deposition that the Defendants have not provided
an accurate record of the grievances that he filed “based on his own recollections.”
(Doc. 203, at 9). Fattah relies on Paladino v. Newsome to demonstrate that this sworn
statement presents a genuine dispute of material fact regarding whether he exhausted
his administrative remedies against Rackovan. 855 F.3d 203 (3d Cir. 2018). In
Paladino, the plaintiff stated in his deposition that “he filed ‘numerous forms’ and
‘appealed numerous responses’ that “vanished after being properly submitted and/or
filed.” Id. at 206. He further stated that many of his grievances, specifically related to
the use of excessive force, had gone missing. Id. The Third Circuit held that the
plaintiff’s sworn statements were sufficient to create a material dispute, because they
set forth specific facts regarding the use of excessive force. Id. at 209-210. Fattah
analogizes Paladino to his case, because he “stated at deposition that he filed
approximately 5000 [sic] grievances while at Rockview,” but “[t]he Defendants have
only presented evidence as to 80 odd grievances.” (Doc. 197 at 11).
                                            6
      Here, the Pennsylvania Department of Corrections Policy, which applies at SCI-
Rockview, provides a three-step process for the resolution of inmate grievances. (Doc.
196-7, at 9-10 ¶ 7). The grievance policy, in relevant part, states:
             The inmate will identify any person(s) who may have information that
             could be helpful in resolving the grievance . . . The inmate will also
             specifically state any claims he/she wishes to make concerning violations
             of Department directives, regulations, court orders, or other law. If the
             inmate desires compensation or other legal relief normally available from
             a court, the inmate shall request the specific relief sought in his/her initial
             grievance.
(Doc. 196-7, at 10 ¶ 7). The Defendants have provided a record of eighty-four (84)
grievances filed by Fattah, none of which include any allegation of a concern about
Rackovan’s behavior. (Doc. 196-7, at 3 ¶¶ 7-8). While it is true that Fattah did state
in his deposition that he filed “approximately thousand [sic] grievance [sic],” he does
not specifically state that any of these grievances involved the actions of Rackovan or
his knowledge or acquiescence in the misdeeds of Somich and Granlund. (Doc. 196-2,
p 80:4-16). There is no other evidence that suggests Fattah filed a grievance against
Rackovan. Thus, Fattah’s statements about the thousands of missing grievances that
he filed are insufficient to create a genuine dispute regarding whether Fattah exhausted
his administrative remedies against Rackovan before pursuing this action.
      Fattah’s theory of respondeat superior liability against Rackovan, due to his
involvement in the grievance process, also fails. “Section 1983 imposes civil liability
upon any person who, acting under the color of state law, deprives another individual
of any rights, privileges, or immunities secured by the Constitution or laws of the
United States.” Shuman v. Penn Manor Sch. Dist., 422 F.3d 141, 146 (3d Cir. 2005).
“[A] supervisor may be personally liable under § 1983 if he or she participated in
violating the plaintiff’s rights, directed others to violate them, or, as the person in
charge, had knowledge of and acquiesced in his subordinates’ violations.” A.M. ex rel.
J.M.K. v. Luzerne County Juvenile Detention Center, 372 F.3d 572, 586 (3d Cir.2004).
“[A]ctual knowledge can be inferred from circumstances other than actual sight.”
Baker v. Monroe Twp., 50 F.3d 1186, 1194 (3d Cir. 1995). Acquiescence occurs when
                                            7
“ a supervisor with authority over a subordinate knows that the subordinate is violating
someone's rights but fails to act to stop the subordinate from doing so...” Robinson v.
City of Pittsburgh, 120 F.3d 1286, 1294 (3d Cir. 1997), abrogated on other grounds
by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 126 S. Ct. 2405, 165 L.
Ed. 2d 345 (2006). Nevertheless, an official who actually knew of a substantial risk
to inmate health or safety will not be liable where the official acted reasonably in
response, even if the harm ultimately ensues. Reese v. Ginocchetti, No. 3:CV-05-0452,
2006 WL 618440, at *2 (M.D. Pa. Mar. 8, 2006). Furthermore, “where actual
supervisory authority is lacking, mere inaction, in most circumstances, does not
reasonably give rise to a similar inference.” Id. “Permitting supervisory liability where
a defendant, after being informed of the violation through the filing of grievances,
reports or appeals, failed to take action to remedy the alleged wrong is not enough to
show that the defendant has the necessary personal involvement.” Hodge v. United
States, No. 3:06CV1622, 2007 WL 2571938, at *13 (M.D. Pa. Aug. 31, 2007); see
also Greenwaldt v. Coughlin, 1995 WL 232736, at *4 (S.D.N.Y. Apr.19, 1995) (“ an
allegation that an official ignored a prisoner's letter of protest and request for an
investigation of allegations made therein is insufficient to hold that official liable for
the alleged violations.”).
      In objecting to Magistrate Judge Arbuckle’s finding regarding supervisory
liability, Fattah claims that Rackovan’s supervision over the grievance process
qualifies him as a “supervisor” and due to this role “he was aware of and disregarding
[sic] excessive risks to [Fattah’s] health or safety as the individual who processed the
grievance paperwork.” (Doc. 203, at 11). It is undisputed that Rackovan was the
Corrections Superintendent Assistant and part of his job responsibilities included
acting as the grievance coordinator at SCI-Rockview. (Doc. 196-3, pp 12:6-7, 12:17-
20). In this role, grievances would come to his office first, and then he would direct
them to the most appropriate department head for investigation. (Doc. 196-3, pp
12:20-13:1). Fattah submitted various allegations of constitutional violations to
                                            8
Rackovan as required by the prison’s grievance policy through grievances or requests.
(Doc. 196-3, p 25:5-8). Rackovan’s role as the grievance coordinator only gave him
supervisory authority over the mechanics of the prison’s grievance policy and not
prison personnel. (Doc. 196-3, p 23:7-13). Though he did have minor authority over
inmates, he did not have control over medical issues or personnel, namely Defendants
Somich, Granlund, and other staff members at SCI-Rockview. (Doc. 196-3, p 23:7-
13). There is no evidence that Rackovan had authority over Fattah’s medical care or
the conditions of his confinement. Moreover, Fattah has not cited to any evidence that
would demonstrate Rackovan exceeded the scope of his authority over the grievance
process or failed to act in accordance with his job duties. Due to the lack of a genuine
dispute over whether Fattah properly exhausted his administrative remedies against
Rackvan and his supervisory liability, summary judgment will be granted in favor of
Rackovan on Fattah claims that Rackovan is liable for the acts committed by Somich,
Granlund, and other DOC staff members.
       B. Somich and Granlund
                 1. The Claims for Monetary Damages Against Somich and Granlund
       With respect to Fattah’s claim for monetary damages against Somich and
Granlund, Magistrate Judge Arbuckle recommends granting summary judgment in
their favor, because Fattah did not exhaust the administrative remedies available to
him for this type of relief. (Doc.202, at 29). Fattah objects to this recommendation by
arguing that Magistrate Judge Arbuckle misapplied the summary judgment standard.
(Doc. 203, at 3-9). I will adopt Magistrate Judge Arbuckle’s recommendation on this
issue in full.
       As previously explained, § 1997e(a)’s exhaustion requirement is mandatory in
order to pursue an action in federal court. See Kantamanto, 651 F. Supp. 2d at 321
(internal citations omitted). Exhaustion of administrative remedies is required even if
the prison grievance system cannot afford the inmate the relief that he seeks in federal
court. Id. at 322 (citing Nyhuis v. Reno, 204 F.3d 65, 71 (3d Cir.2000)). “[P]rison
                                           9
grievance procedures supply the yardstick for measuring procedural default.” Spruill,
372 F.3d at 231. Courts must “look to the rules governing the prison’s grievance
system to ascertain whether [a litigant] has procedurally defaulted his claim for
monetary relief.” Id. at 233. When an inmate is required but fails to request monetary
damages in his original grievances, the inmate cannot request such relief in the
complaint. Sanders v. Beard, No. 3:09-CV-1384, 2013 WL 1703582, at *6 (M.D. Pa.
Apr. 19, 2013).
      The relevant portion of the grievance policy at SCI-Rockview reads:
             If the inmate desires compensation or other legal relief normally available
             from a court, the inmate shall request the specific relief sought in his/her
             initial grievance.
(Doc. 196-7, at 10 ¶ 7); see also Spruill, 372 F.3d at 234 (reasoning that a regulation
in a grievance policy with verbatim language “could give rise to a procedural default
for failure to plead properly for relief.”).
      Here, Fattah only submitted one grievance, No. 332011, containing allegations
against Somich (Doc. 196-7, at 4 ¶ 13) and one grievance, No. 334327, including
claims against Granlund (Doc. 196-7, at 4 ¶ 9). Fattah does not request to be
compensated with monetary damages in either of these grievances. (Doc. 196-7, at 3-4
¶¶ 11,14). Furthermore, Fattah does not allege that the Defendants failed to produce
any grievances specifically concerning Somich and Granlund. Thus, Fattah has
procedurally defaulted any claim for monetary relief against Somich and Granlund by
failing to properly exhaust his administrative remedies.
      In the Third Amended Complaint, Fattah also requests “[a] decalation that the
acts and omissions described herein violated plaintiff’s rights under the US
Constitution and/or federal statute.” (Doc. 119, at 40 ¶1). Since § 1997e(e) does not
apply to claims seeking injunctive or declaratory relief See Mitchell v. Horn, 318 F.3d
523, 533 (3d Cir. 2003), summary judgment is not proper with respect to the
declaratory relief that Fattah has requested against Somich and Granlund. Thus, I will
proceed to analyze Fattah’s allegations that Somich violated his Eighth Amendment
                                               10
right to medical care and Granlund violated his Eighth Amendment right to safe
conditions of confinement.
             2. The Claim Against Somich
      Regarding Fattah’s claim that Somich violated his Eighth Amendment right to
medical care, Magistrate Judge Arbuckle recommends granting summary judgment in
favor of Somich, because Somich did not deny or know of and disregard an excessive
risk to Fattah’s health or safety. (See Doc. 202, at 33). Fattah objects to this
recommendation by arguing that he “misconstrued” and did not draw inferences in
favor of his claims that Somich provided inadequate medical care. (See Doc. 203 at
11-12). I will adopt Magistrate Judge Arbuckle’s recommendation on this issue in full.
       Since Fattah alleges that Somich failed to provide Fattah with adequate medical
care during his time at SCI-Rockview, I will use the Eighth Amendment standard that
is applicable to such claims. See Hudson v. McMillian, 503 U.S. 1, 8 (1992) (stating
that different standards apply depending on the type of Eighth Amendment violation
alleged). The Eighth Amendment requires that prison officials provide adequate
medical care to inmates, and make reasonable efforts to assure prisoner health and
safety. Farmer v. Brennan, 511 U.S. 825, 832 (1994). To state a claim under the
Eighth Amendment’s right to adequate medical care, an inmate must cite evidence that
shows: (1) a serious medical need and (2) acts or omissions by prison officials that
demonstrate deliberate indifference to that medical need. Rouse v. Plantier , 182 F.3d
192, 107 (3d Cir. 1999). A deliberate indifference to a serious medical need involves
causing “unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97
(1976). This type of indifference could exist in a variety of different circumstances,
including where (1) there is knowledge of the need for medical care coupled with
intentional refusal to provide it, (2) delayed care for non-medical reasons, (3) or prison
authorities prevent an inmate from receiving the prescribed treatment. Durmer v.
O'Carroll, 991 F.2d 64, 68 (3d Cir. 1993). While prison systems have a duty to
provide prisoners with adequate medical care, simple medical malpractice is
                                           11
insufficient to present a constitutional violation. Id. Likewise, not every illness or
injury enjoys constitutional protection; only serious medical needs or injuries will give
rise to constitutional scrutiny. Gerber v. Sweeney, 292 F.Supp.2d 700, 706 (E.D. Pa.
2003). “Indeed, prison authorities are accorded considerable latitude in the diagnosis
and treatment of prisoners.” Durmer, 991 F.2d at 67.
         Fattah states that Somich deliberately disregarded a risk to his health, because
Somich failed to: (1) serve his medication with milk as recommended by Dr. Symons,
(2) adhere to his strict medication schedule as recommended by Dr. Symons, and (3)
use sanitary syringes during his force feedings. (See Doc. 119, at 24 ¶119). Holding
these facts in the light most favorable to Fattah, Somich’s treatment, at most, rises to
the level of simple medical malpractice, let alone a constitutional violation.
         Here, Somich worked at SCI-Rockview from September 2008 to July 2012 as
a registered nurse. (Doc. 196-5, pp 12:16-14:3, 12:7-9, 14:16-17). In this role, Somich
was tasked with providing medical care for inmates, ranging from chronic to
emergency care. (Doc. 196-5, pp 13:7-13). He did not have the authority to supervise
Fattah’s care or make decisions about his treatment plan. (Doc. 196-5, pp 18:7-10;
21:1-5). Somich’s interactions with Fattah, in relevant part, include force feeding
Fattah pursuant to court order,3 telling Dr. Symons of Fattah’s concerns about his peg
tube cite, cleaning the skin around Fattah’s peg tube cite, and offering Fattah supplies
to change the dressing at the peg tube cite. (See Docs. 159-9, at 7, 27, 30, 31, 46, 61,
63, 67, 68, 69; 159-10, at 1, 12, 14, 24). Somich did not have any indication from


 3


     It is true that Fattah did point out the existence of a discrepancy (See Doc. 197, at 14) between
     Somich’s deposition testimony, where he stated that Fattah ate by himself when he encountered
     him (Doc. 196-5, p 23:16-25), as opposed to Fattah’s medical records, which indicate that
     Somich was actually present during some of Fattah’s gastric tube feedings (See Docs. 159-9,
     159-10). I agree with Magistrate Judge Arbuckle’s finding that this discrepancy does not rise to
     the level of a genuine dispute of material fact that would serve to defeat summary judgment in
     favor of Somich.

                                                  12
Fattah or otherwise that Fattah was having difficulties with pain management,
infection, breathing, vomiting, overfeeding, or the cleanliness of his gastric tube. (See
Doc. 196-5, pp 25:23-25, 26:1-3, 27:9-20, 28:1-4). Furthermore, Somich had no notice
that the nurses, including himself, were not following Dr. Symons’s treatment protocol
for Fattah, specifically regarding Fattah’s feeding schedule or his insistence on taking
his Motrin with milk.4 (Doc. 196-5, pp 25:23-25, 28:6-9). Thus, summary judgment
in favor of Somich is appropriate with regard to Fattah’s claim that Somich failed to
provide him with adequate medical care in violation of the Eighth Amendment.
              3. The Claim Against Granlund
      With respect to Fattah’s remaining claim5 against Granlund that he violated his
rights under the Eighth Amendment by placing him in a suicide cell and smock,
Magistrate Judge Arbuckle recommends granting summary judgment in Granlund’s
favor, because Granlund was not personally involved in placing Fattah in a suicide cell
or suicide clothing. (Doc. 202, at 40). Fattah objects to this recommendation by

 4


 On one occasion, Fattah refused to take his medication without milk. (Doc. 159-9 at 63).
 Somich offered to procure the milk that Fattah requested but mentioned that it may take
 him awhile to do so. (Doc. 159-9 at 63). He also offered to provide Fattah with the Motrin
 after he was fed. (Doc. 159-9 at 63).
 5


 Magistrate Judge Arbuckle declined to address Fattah’s claims against Granlund regarding (1)
 the allegedly improper cell searches and seizure of Fattah’s mail and (2) the alleged excessive
 force claims, relating to a cell door being shut in his face and the use of a restraint chair for
 feeding. (Doc. 199 at 24 ¶ 122). The Report and Recommendation (Doc. 60), which was
 adopted (Doc. 61), dismissed Fattah’s fourth cause of action, concerning the alleged illegal
 searches and seizures, and his second cause of action, regarding the alleged excessive force
 claims. (See Doc. 134 at 2, n.2). These claims, however, were improperly included in the Third
 Amended Complaint. (See Doc. 119). Magistrate Judge Arbuckle further explained that Fattah
 should not be permitted to reassert his illegal search and seizure and excessive force claims
 under his third cause of action, which implicates violations of the Eighth Amendment. (See Doc.
 202 at 17-18). I agree with Magistrate Judge Arbuckle’s determination that the only remaining
 claims asserted against Granlund are related to his conditions of confinement regarding his
 placement in a suicide cell and smock. (See Doc. 202 at 18).

                                              13
arguing that Magistrate Judge Arbuckle misapplied the law applicable to this claim
and failed to explain the reasoning behind his recommendation. (Doc. 203, at 13-14).
I will adopt Magistrate Judge Arbuckle’s recommendation on this issue in full.
      The Eighth Amendment protects against cruel and unusual punishment.“[P]rison
officials violate the Eighth Amendment's proscription of cruel and unusual punishment
when they exhibit deliberate indifference to serious medical needs of prisoners.”
Woloszyn v. Cty. of Lawrence, 396 F.3d 314, 320 (3d Cir. 2005) (internal quotations
omitted). “A particular vulnerability to suicide represents a serious medical need.” Id.
at 320. Thus, temporary placement on suicide watch does not rise to level of cruel and
unusual punishment. See Starks v. Couch, No. 08–cv–407, 2009 WL 331357, at *2
(S.D.Ill. Feb.11, 2009) (“[T]here is no constitutional right to avoid being placed on
suicide watch.”). Moreover, several courts have found that placement on suicide watch
for a short duration, even when unnecessary, does not rise to the level of cruel and
unusual punishment. See, e.g., Sheldon v. Smith Cty. Jail Med. Clinic, No. CIVA
6:08CV68, 2010 WL 1658217, at *4 (E.D. Tex. Apr. 22, 2010), aff'd, 439 F. App'x
343 (5th Cir. 2011) (stating that placing an inmate on suicide watch was not
“unreasonable or unconstitutional” even though these precautions were unnecessary);
Marshall v. Burden, No. 5:09CV00128 BSM-JJV, 2010 WL 670079, at *4 (E.D. Ark.
Feb. 22, 2010) (stating id.).
      In support of his claim against Granlund, Fattah broadly states:
             This Court has already determined that the Plaintiff sufficiently pled his
             claims against Granlund, irrespective of the Defendant’s displeasure with
             that determination. The Defendant has not established that there is not
             genuine issue of material fact regarding the claims against Granlund and
             he certainly has not established that he is entitled to prevail on his motion
             as a matter of law.
(Doc. 197, at 16). Granlund, however, was not personally in control of the decision to
place Fattah in a suicide cell and did not place the suicide smock on Fattah. Granlund
was a Unit Manager at SCI-Rockview during the time period relevant to this action.
(Doc. 196-4, p 10:17-20). For a short period of time, Granlund supervised the block

                                           14
where Fattah was housed. (Doc. 196-4, pp 18:12-14, 19:9-12). Regarding the
procedure for placement on suicide watch, Granlund explained that the Mental Health
Department was in charge of determining whether to place an inmate in a suicide cell,
the duration of his confinement in the suicide cell, and the conditions for his release.
(Doc. 196-4, p 29:8-11). The Corrections Healthcare Administrator reviewed Fattah’s
situation and approved his placement in the Restricted Housing Unit. (Doc. 159-9, at
5). In addition, Dr. Symons placed the suicide smock on Fattah, not Granlund. (Doc.
196-2, p 136:6-16). Fattah has not articulated any facts that dispute this evidence.
Moreover, even if it was unnecessary for Granlund to assist in placing Fattah on
suicide watch, this does not amount to a violation of Fattah’s Eighth Amendment right
to safe conditions of confinement. Thus, summary judgment in favor of Granlund is
appropriate with regard to Fattah’s claim that Granlund failed to provide him with
safe conditions of confinement in violation of the Eighth Amendment.


                                   IV. Conclusion
      For the above stated reasons, Magistrate Judge Arbuckle’s R&R will be
adopted, and the Motion for Summary Judgment filed by Defendants Rackovan,
Somich, and Granlund will be granted.


      An appropriate order follows.


12/18/2019                                        /s/ A. Richard Caputo
Date                                              A. Richard Caputo
                                                  United States District Judge




                                          15
